NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DANNY LAROCCO, DOC #T85761,              )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-4945
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 27, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Danny Larocco, pro se.



PER CURIAM.


             Affirmed. See Snowden v. Davis, 581 So. 2d 243, 243 (Fla. 5th DCA
1991).


SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.